DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/08/2022 has been entered. Claims 1, 10 and 18 have been amended. Claims 1-18 are pending in this application. 

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
Before replying to the argument, please note:
The amendment represent a step that has no output where neither the lossy version nor the high-resolution image are used in the rest of the independent claims or the dependent claims. In other words, the applicant did not connect the lossy or the high-resolution image to the stored object.
The broadest reasonable interpretation of the amendment is that the system transfers lossy or compressed or low-resolution version of high-resolution image and uses the key frame to recall this lossy version. 

Main Argument:
…. That is, Dye’s disclosure is of object priority tags which denote a span of an image object, not “frame keys” as recited in claim 1’s elements of “generating a plurality of frame keys corresponding to the plurality of objects of interest” … Additionally, there is no mention of “a lossy version of a high-resolution image” in Dye….
Reply
Examiner respectfully disagrees.
In the argument the applicant did not present a definition of the claimed “key frame” and how it is different from Dye presented. Specification [0034] defines the key frame: In another example, the frame key may be a voice input or other forms of input to recall the stored image. In other words, basically any attributes of database key that can be used to recall or retrieve the stored object.
Dye teaches the object image store 100 in one embodiment may store only objects in the image.  In another embodiment, the object image store 100 stores both the entire image as well as respective objects culled from the image [0061]. Either the object in an image or the entire image can also represent the key frame.
Dye further teaches of “a lossy version of a high-resolution image”. This step is covered by encoder which adjusts/reduces the resolution during transportation to decoder (lossy compression [0008]; prior art systems are known to reduce spatial and temporal resolutions to compensate for low-bit-rate throughput during channel transport [0009]). 
To help advance the prosecution: It is KSR obvious to use lossless or lossy compression depends on well-known factors like importance of the object/data (MISHRA, US 20160173882 A1 [0053]).
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Dye (US 20040022322 A1), hereinafter Dye, in view of MISHRA et al. (US 20160173882 A1), hereinafter MISHRA, and further in view of Huang et al. (US 20150131921 A1) hereinafter Huang.
Regarding claim 1,
Dye teaches a method for video encoding (a system and method to enhance the quality of service during the transmission of compressed video objects over networks [0024]), the method comprising: 
segmenting each frame of a sequence of raw image frames to derive a plurality of objects of interest (segment objects both in spatial “2-D”, Volumetric “3-D”, and temporal domains using a unique depth sensing apparatus [0041]); 
ranking the plurality of objects of interest to generate a plurality of ranks and a plurality of ranked objects of interest (The encoder may rank and prioritize independent objects prior to compression [0028]); 
generating a plurality of frame keys corresponding to the plurality of objects of interest (Thus, the object-layering block 841 provides prioritized and layered objects which are output to both the object motion estimation block 701 and the object image culling block 851 [0060]; the object image store 100 in one embodiment may store only objects in the image.  In another embodiment, the object image store 100 stores both the entire image as well as respective objects culled from the image [0061]. Either the object in an image or the entire image can also represent the key frame); 
recall a lossy version of a high-resolution image (This step is covered by encoder which adjusts/reduces the resolution during transportation to decoder using lossy compression [0008]; prior art systems are known to reduce spatial and temporal resolutions to compensate for low-bit-rate throughput during channel transport [0009]). It is KSR obvious to use lossless or lossy compression depends on well-known factors, for example the importance/priority of the object/data (MISHRA [0053]).
retrieving a source stored data (The object image store 100 may store information associated with each object for registration of the objects on the display both in X/Y area and depth layering priority order.  Object information “also called registration information” may include one or more of: object ID, object depth information, object priority ...  Object information for each object may also include other information [0063]); 
Dye did not explicitly teach generating a training metric using the plurality of frame keys/objects and the source stored model data.  
Huang teaches generating a training metric “visual dictionary” using the plurality of frame keys/objects and the source stored model data (establishing a visual dictionary, wherein, the visual dictionary includes one or more visual words; a visual word in the visual dictionary represent the model of specific object [0008]-[0010]; Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Huang to the teachings of Dye. The motivation for such an addition would be to further improve coding or decoding efficiency (Huang [0006]).

Regarding claim 2,
The combination of Dye and Huang teaches all the features of claim 1, as outlined above.
Dye did not explicitly teach testing the training metric by comparing the training metric to a metric based on the segmented objects/sequence of raw image frames.
Huang teaches testing the training metric by comparing the training metric to a metric based on the segmented objects (extracting features from a specific object in an image; determining whether there is a visual word in the visual dictionary matching the specific object, by using a feature matching method [0009][0010]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Huang to the teachings of Dye. The motivation for such an addition would be to further improve coding or decoding efficiency (Huang [0006]).

Regarding claim 3,
The combination of Dye and Huang teaches all the features of claim 2, as outlined above.
Dye further teaches transporting the plurality of frame keys over a communication path (the compression of I frames “the solid lines of FIG. 2”.  I frames may be created for objects based on relative object priority, i.e., objects with higher priority may have I frames created and transmitted more often than objects with lower priority ([0064]-[0066]). It is KSR obvious to transmit the “key-frame” or “I-frame” for objects of high priority (Dye), versus transmitting the object or reference to stored object (Huang, Fig. 1), based on specific similarity metric (Huang, Fig. 1).

Regarding claim 4, is rejected under the same reasoning as claim 3, where it is KSR obvious to use regular frame encoding for frames that do not contain the specific objects.

Regarding claim 5,
The combination of Dye and Huang teaches all the features of claim 3, as outlined above.
Dye further teaches acquiring the sequence of raw image frames (For example, a user may have a 
camera positioned proximate to a computer, which generates video “a sequence of images” of the user for a video collaboration application [0056]).

Regarding claim 6,
The combination of Dye and Huang teaches all the features of claim 6, as outlined above.
Dye further teaches acquiring the sequence of raw image frames (For example, a user may have a 
camera positioned proximate to a computer, which generates video “a sequence of images” of the user for a video collaboration application [0056]).

Regarding claims 7-8, are rejected under the same reasoning as claim 6, where Dye further teaches video and audio are acquired at each client [0074][0048].

Regarding claim 9,
The combination of Dye and Huang teaches all the features of claim 4, as outlined above.
Dye further teaches generating the sequence of encoded image frames from the sequence of raw image frames (In FIG. 2, each of the encoder and decoder subsystems is shown with two paths.  One path “shown with solid lines” is for the intra frame “I-frame” encoding and decoding and the other path “shown with dashed lines” is for predictive frame encoding and decoding [0055][0056]).  

Regarding claims 10-12 “decoding method”, 16 “encoder”, 18 “decoder” are rejected under the same reasoning as claims 1-3 “encoding method”, where Dye teaches encoder/decoder method/apparatus (Dye [0025]).

Regarding claim 15,
The combination of Dye and Huang teaches all the features of claim 10, as outlined above.
Dye further teaches decoding a sequence of encoded image frames to generate a sequence of decoded image frames (In FIG. 2, each of the encoder and decoder subsystems is shown with two paths.  One path “shown with solid lines” is for the intra frame “I-frame” encoding and decoding and the other path “shown with dashed lines” is for predictive frame encoding and decoding [0055][0056]).  

Regarding claim 17,
The combination of Dye and Huang teaches all the features of claim 16, as outlined above.
Dye further teaches a memory coupled to the system, the memory configured to store the source stored data (Once the object image-culling block 851 culls objects, the respective image objects are stored individually in the object image store 100.  Thus the object image store 100 in one embodiment may store only objects in the image.  In another embodiment, the object image store 100 stores both the entire image as well as respective objects culled from the image [0061]).  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dye and Huang, in view of Hemmer et al. (US 20200099954 A1) hereinafter Hemmer.
Regarding claim 13,
The combination of Dye and Huang teaches all the features of claim 12, as outlined above.
Dye did not explicitly teach rendering a sequence of reconstructed image frames using the plurality of retrieved ranks and the plurality of retrieved objects of interest.  
Hemmer teaches rendering a sequence of reconstructed image frames using the plurality of retrieved ranks and the plurality of retrieved objects of interest (The frame reconstruction module 150 can be configured to regenerate the video data 5 based on a plurality of reconstructed frames.  The video data 5 can be rendered “e.g., texture data and color data”, and color corrected for display on a display of the client device [0068]; Fig. 9).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Hemmer to the teachings of Dye and Huang. The motivation for such an addition would be to transforming the stored 3D object to appear substantially similar (e.g., posed) to the 3D object on the target frame (Hemmer [0178]).

Regarding claim 14,
The combination of Dye and Huang and Hemmer teaches all the features of claim 12, as outlined above.
Dye did not explicitly teach an image renderer is configured to render the sequence of reconstructed image frames.  
Hemmer teaches an image renderer is configured to render the sequence of reconstructed image frames (The frame reconstruction module 150 can be configured to regenerate the video data 5 based on a plurality of reconstructed frames.  The video data 5 can be rendered “e.g., texture data and color data”, and color corrected for display on a display of the client device [0068]; Fig. 9; The renderer 630 can be configured to render the texture data and color data for display).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Hemmer to the teachings of Dye and Huang. The motivation for such an addition would be to transforming the stored 3D object to appear substantially similar (e.g., posed) to the 3D object on the target frame (Hemmer [0178]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419